t c memo united_states tax_court benedict john casey petitioner v commissioner of internal revenue respondent docket no 812-02l filed date benedict john casey pro_se daniel n price for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6330 petitioner seeks review of an appeals_office determination sustaining respondent’s proposed levy to collect his unpaid federal income taxes unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure findings of fact2 the parties have stipulated certain facts which we incorporate herein by this reference when petitioner filed his petition he resided in liberty hill texas petitioner’s tax_return on his federal_income_tax return petitioner reported dollar_figure of gross_income and claimed a dollar_figure refund on this return petitioner listed his address a sec_7262 madeira drive fort worth texas the madeira drive address which was also his parents’ address respondent’s examination of the tax_return by letter dated date and addressed to the madeira drive address respondent notified petitioner that according to third-party information reports petitioner had received dollar_figure of nonemployee compensation that was not reported on his tax_return the letter requested petitioner to provide information about this matter within days petitioner failed to file an opening or reply brief consequently the court did not have available either petitioner’s proposed findings_of_fact or any objections he might have had to respondent’s proposed findings_of_fact although we might deem petitioner to have conceded respondent’s proposed findings_of_fact see rule e 101_tc_412 n we instead base our findings_of_fact on the record before us by letter dated date and showing the madeira drive address petitioner requested additional time to respond to this request on date respondent received from petitioner a purported schedule c profit or loss from business listing his principal business as property inspector showing dollar_figure of previously unreported income from gross_receipts or sales and claiming dollar_figure of previously unclaimed business_expenses including alleged expenses for travel film pager and walking shoes notice_of_deficiency by notice_of_deficiency dated date and mailed to the madeira drive address respondent adjusted petitioner’s income to include dollar_figure of nonemployee compensation and determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty pursuant to sec_6662 in the notice_of_deficiency respondent allowed petitioner no business_expense deduction the notice_of_deficiency contained instructions for filing a petition with the tax_court and indicated that any_tax court petition should be filed within days ie by date on date respondent received from petitioner correspondence stating here are the copies of milege sic film pager auto care for tax_return included in this correspondence along with handwritten mileage logs and photocopied invoices was the first page of the aforementioned notice_of_deficiency in a letter to petitioner dated date and mailed to the madeira drive address the chief of respondent’s examination_division indicated that the information petitioner had submitted on date had been considered but did not support a change to the adjustments previously proposed the letter noted that if petitioner disagreed with these findings he could petition the tax_court pursuant to the instructions contained in the notice_of_deficiency petitioner did not petition the tax_court to challenge the determinations in the notice_of_deficiency collection activity respondent sent petitioner a final notice--notice of intent to levy and notice of your right to a hearing dated date on form request for a collection_due_process_hearing dated date and showing an address of parker lane austin texas the parker lane address petitioner requested an appeals_office hearing on the form the only issue that petitioner raised with respect to the as previously noted the notice_of_deficiency indicated an date deadline for petitioner to petition the tax_court the address listed on the form is simply parker ln without a city or state designation on cross examination petitioner acknowledged that the address listed on the form is in austin texas proposed collection action was respondent’s rejection of his proffered mileage records in date petitioner moved from the parker lane address to leander texas petitioner did not notify respondent or the appeals_office of this address change but requested the united_states postal service to forward his mail by letter dated date and addressed to petitioner at the parker lane address respondent’s austin service_center acknowledged receiving petitioner’s form and stated that someone in the appeals_office would contact petitioner about his request for a hearing petitioner acknowledges receiving this letter by letter dated date and addressed to the parker lane address the october letter appeals officer sue cody cody informed petitioner that his appeals_office hearing was scheduled for date the united_states postal service returned this letter marked return to sender no forward order on file unable to forward cody then sent petitioner another letter dated date the october letter to parker lane austin the parker lane address in this letter cody informed according to cody’s case activity records as contained in respondent’s administrative file the parker lane address was suggested by information contained in respondent’s information data retrieval system transcripts for petitioner petitioner that the appeals_office hearing was scheduled for date this letter was not returned cody’s october and letters stated identically that because petitioner had failed to file a petition in the tax_court challenging the notice_of_deficiency he had no further judicial review of the items in the notice_of_deficiency cody indicated however that she would informally review petitioner’s request at the hearing petitioner did not appear for the scheduled appeals_office hearing cody was unsuccessful in reaching petitioner at the telephone number shown on petitioner’s form on date respondent sent petitioner substantially identical notices of determination to the parker lane address and the parker lane address petitioner admits receiving both transmittals the notices of determination correctly state the tax_year in question as being identical attachments to each notice_of_determination describe the issue as relating to petitioner’s tax_year but in discussing verification of legal and procedural requirements each attachment incorrectly refers twice to petitioner’s tax_year and once to petitioner’s account the only differences between the two notices of determination apart from petitioner’s address is that they appropriately list different certified mail numbers and appear to bear nonidentical original signatures by j t benton team manager each attachment indicates that the only issue raised by petitioner was the disallowance of his claimed mileage expenses and states in pertinent part the only issue raised by the taxpayer is the fact that his mileage was not allowed since taxpayer was issued a statutory_notice_of_deficiency and did not petition_tax_court this issue cannot be considered in connection to the cdp hearing taxpayer is not entitled to judicial review of the items in the statutory notice per sec_6330 however i offered to review his records and consider his request for adjustment as an audit_reconsideration apart from the cdp collection_due_process_hearing taxpayer never responded to my letters or telephone calls taxpayer indicated in his request for a cdp hearing that he didn’t agree with the balance due because the agent didn’t allow him business miles i offered taxpayer an audit_reconsideration apart from the cdp hearing but taxpayer did not call or make the schedule d conference his mileage records do not support an adjustment without further explanation and clarification it appears taxpayer has a history of dropping the ball - making some contact - then not responding this happened during the examination with collection and now in appeals the levy balances the need for the efficient collection_of_taxes with the legitimate concern of benedict john casey that any collection action be no more intrusive than necessary because he has failed to cooperate in proving the liability is incorrect and failed to offer any collection alternative opinion i petitioner’s contentions in his petition petitioner raises numerous technical and procedural complaints about respondent’s determination to proceed with collection action petitioner filed no posttrial brief in his pretrial memorandum petitioner distilled his complaints into these three issues whether the appeals_office failed to offer petitioner the hearing that he requested pursuant to sec_6330 whether this court may redetermine his underlying income_tax_liability and whether the notices of determination are invalid because they contain some incorrect references to petitioner’s tax_year and account ii whether the appeals_office failed to offer petitioner a hearing if a taxpayer fails to pay any federal tax_liability within days of notice_and_demand the secretary is authorized to collect the tax by levy on the taxpayer's property sec_6331 at least days before taking collection action the secretary must provide the taxpayer with a final notice_of_intent_to_levy that describes among other things the availability of administrative appeal sec_6331 we have carefully considered all issues raised in the petition we construe most of them as falling within the ambit of the three issues identified above and we address them in that context the other issues raised in the petition are without merit moot or irrelevant in any event we deem petitioner to have abandoned such other issues upon request the taxpayer is entitled to an administrative hearing before the appeals_office of the irs sec_6330 a face-to-face hearing is not invariably required if a taxpayer is given a reasonable opportunity for a hearing but fails to take advantage of it the appeals_office may make a determination on the basis of the case file see eg leineweber v commissioner tcmemo_2004_17 armstrong v commissioner tcmemo_2002_224 sec_301_6330-1 q a-d6 and d7 proced admin regs respondent sent petitioner a letter dated date and addressed to the parker lane address advising petitioner that he would soon be contacted regarding his hearing a short time later appeals officer cody mailed petitioner a letter dated date and also addressed to the parker lane address scheduling the hearing this letter was returned to sender with a notation that the united_states postal service was unable to forward it the nub of petitioner’s complaint as we understand it is that once the october letter was returned the appeals_office was on notice that parker lane was no longer petitioner’s current address construed broadly petitioner’s argument seems to be that the appeals_office failed to exercise due diligence in discovering his new address petitioner does not dispute however that he received the october letter which was also mailed to the parker lane address if nothing else the october letter should have alerted petitioner that he needed to update his address with respondent moreover after the october letter was returned the appeals officer re-sent the correspondence to the parker lane address as suggested by transcripts in respondent’s administrative file this letter was not returned we believe it most likely that petitioner received it despite his allegation to the contrary just as he admits receiving the notice_of_determination that the appeals_office mailed to the parker lane address a short time later in date but even if petitioner did not receive the october letter we are not persuaded that the appeals_office was at fault especially considering that petitioner moved from the address he listed on his form without informing respondent cody’s attempt to contact petitioner at two different addresses one supplied by petitioner himself and the other suggested by respondent’s records demonstrates reasonable effort in these circumstances rather than a defect in the hearing process it may be that petitioner’s receipt of the date letter lulled him into believing that all mail sent to him at the parker lane address would be successfully forwarded to him we are unpersuaded by petitioner’s suggestion that it was somehow respondent’s fault that the date letter was not forwarded to him moreover the only issue petitioner raised in his form related to his underlying tax_liability as discussed below petitioner was not entitled to raise this issue at the appeals_office hearing iii petitioner’s challenge to his underlying tax_liability a taxpayer may challenge the validity of his underlying tax_liability in an appeals hearing conducted pursuant to sec_6330 only if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 petitioner claims he did not receive the notice_of_deficiency in time to petition the tax_court we are unpersuaded by petitioner’s claim on the basis of all the evidence we conclude that petitioner received the notice_of_deficiency sometime before date which was the date respondent received petitioner’s correspondence enclosing among other things the first page of the notice_of_deficiency petitioner insists that he enclosed no part of the notice_of_deficiency in the correspondence that respondent received date he speculates that someone at the internal_revenue_service must have shuffled the first page of the notice_of_deficiency into the file containing his correspondence we are unpersuaded by petitioner’s theory which is supported by nothing other than petitioner’s speculation after observing petitioner’s demeanor at trial his lackadaisical attitude in his dealings with respondent and this court and his propensity for blaming others for his troubles we do not regard petitioner as a credible witness particularly in regard to this matter in any event there is no evidence to suggest that the notice_of_deficiency could not be delivered to the madeira address to which it was addressed or that it was ever returned to respondent on the basis of all the evidence we conclude that petitioner actually received the notice_of_deficiency dated date sometime before date--well in time to petition the tax_court accordingly pursuant to sec_6330 petitioner is precluded from challenging his underlying tax_liability in this proceeding iv validity of the notices of determination the notices of determination correctly state in their headings that the instant collection proceeding relates to petitioner’s tax period that ended date identical attachments to each notice_of_determination also state in their initial paragraphs the balance due at issue is for mr casey’s individual tax from for in discussing notwithstanding the preclusion rule_of sec_6330 appeals officer cody offered to consider petitioner’s mileage records informally cody’s offer of informal consideration which evinces good_faith on her part does not entitle petitioner to dispute his underlying tax_liability in this proceeding see 118_tc_572 sec_301_6330-1 q a-e11 proced admin regs verification of legal and procedural requirements however the attachments refer twice to petitioner’s tax_year and once to petitioner’s account petitioner seizes upon these misstatements as establishing the invalidity of the notices of determination and infirmities in the administrative process when read in the context of other information in the notices which makes it clear that the notices relate to petitioner’s tax_year and of other materials in the administrative file the references to petitioner’s tax_year are plainly typographical errors as appeals officer cody declares in her affidavit which is in evidencedollar_figure the evidence shows that cody reviewed among other things respondent’s final notice_of_intent_to_levy the transcripts of petitioner’s account and the case history leading up to the collection action in question her review of the transcripts and other materials satisfies the sec_6330 requirement that the hearing officer obtain verification from the secretary that the requirements of any applicable law or administrative for instance the attachment to each notice_of_determination states idrs shows an assessment of tax penalty and applicable_interest made on the tax period the next sentence however states this assessment was made on this latter date corresponds with the date that petitioner was sent the statutory notice of balance due for his taxes as indicated by the plain-language transcript of petitioner’s account that is in evidence procedure have been met see eg yacksyzn v commissioner tcmemo_2002_99 in the attachment to each notice_of_determination appeals officer cody states i have had no prior involvement with this taxpayer concerning the tax period before this cdp case on the basis of this statement which misstates the tax period in question petitioner alleges that respondent failed to show that the appeals officer was impartial with respect to this collection proceeding as required by sec_6330 as previously indicated we attach little significance to the typographical error regarding the tax period in question for purposes of sec_6330 an impartial officer is one who has had no prior involvement with respect to the unpaid tax specified in subsection a a before the first hearing under this section or sec_6320 see perez v commissioner tcmemo_2002_274 petitioner has presented no evidence that appeals officer cody was previously involved in his case we conclude that the sec_6330 impartiality requirement was satisfied in this case v conclusion petitioner has not made a valid challenge to the appropriateness of the proposed collection action or offered any collection alternatives the appeals officer did not act in an arbitrary or capricious way or in an unlawful or unreasonable manner in sustaining respondent’s proposed collection action and accordingly did not abuse her discretion see 117_tc_183 we sustain respondent’s proposed collection action vi petitioner’s motion for sanctions against respondent during trial petitioner orally moved to impose sanctions on counsel for respondent in support of his motion petitioner asserted vaguely that it was my belief that all of his respondent’s counsel’s communications were vexatious and at that time tactically not in my favor he complained broadly that respondent’s counsel burdened him with an inundation of paperwork although the court invited petitioner to address his motion on brief petitioner failed to file any brief sec_6673 allows the tax_court in its discretion to sanction an attorney admitted to practice before the court if the attorney has unreasonably or vexatiously multiplied the proceedings see 99_tc_533 imposing sanctions under sec_6673 on the taxpayer’s counsel for repeated and egregious conduct during the discovery process that caused significant delay dixon v commissioner tcmemo_2000_116 imposing sanctions on counsel for the irs for intentionally misleading the court petitioner’s motion for sanctions is without basis or merit the record does not suggest that respondent’s counsel has engaged in sanctionable conduct the record does show that petitioner has been uncooperative in complying with respondent’s reasonable requests to prepare this case for trial pursuant to this court’s rules and orders petitioner failed to respond to respondent’s numerous pretrial letters seeking informal disclosure of information after respondent implemented formal discovery procedures petitioner still refused to cooperate and ignored the court’s date order that he comply with respondent’s motion to compel discovery of documents instead of meaningful communication or cooperation in preparing for trial what respondent received from petitioner over a period beginning in date and continuing until shortly before trial was a series of vexatious cartoon-like messagesdollar_figure for instance on date respondent’s counsel received from petitioner a sheet of paper bearing the handwritten message surrender daniel with a smiley-face voice balloon that says you mean i am not the all-powerful oz days before the scheduled date trial respondent’s counsel received from petitioner a similar missive that bore the handwritten message date the day you see the shadow of defeat with a smiley-face voice balloon that says is it groundhog day again if anyone has engaged in sanctionable conduct in this proceeding it is petitionerdollar_figure we strongly caution him against proceeding in bad faith in future litigation before this court decision will be entered for respondent and an appropriate order will be issued denying petitioner’s motion for sanctions in fact by order dated date this court sanctioned petitioner for failing to comply with its date order to comply with respondent’s request for production of documents
